Citation Nr: 1026657	
Decision Date: 07/16/10    Archive Date: 07/28/10

DOCKET NO.  09-08 538	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Kathy Lieberman, Attorney


ATTORNEY FOR THE BOARD

Jill Anderson, Law Clerk


INTRODUCTION

The Veteran served on active duty from August 1961 to August 
1968.  

This matter is on appeal from the St. Louis, Missouri, Department 
of Veterans Affairs (VA) Regional Office (RO).  


FINDINGS OF FACT

1.  Hearing loss was not manifested in service or for many years 
thereafter.  

2.  Hearing loss is unrelated to service.  


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.159, 3.303 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the relevant laws and regulations, service connection may 
be granted for a disability resulting from disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1110, 1131 (West 2002).  If a chronic disease is shown in 
service, subsequent manifestations of the same chronic disease at 
any later date, however remote, may be service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. § 
3.303(b) (2009).  

However, continuity of symptoms is required where a condition in 
service is noted but is not, in fact, chronic, or where a 
diagnosis of chronicity may be legitimately questioned.  38 
C.F.R. § 3.303(b) (2009).  

Further, service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 
3.303(d) (2009).  The Board must determine whether the evidence 
supports the claim or is in relative equipoise, with the 
appellant prevailing in either case or whether the preponderance 
of the evidence is against the claim, in which case, service 
connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 
57 (1990).  

Service treatment records reflect no complaints of, treatment 
for, or a diagnosis related to a bilateral hearing loss disorder 
or any symptoms reasonably attributed thereto.  At the time of 
discharge, the clinical evaluation of the Veteran's ears and 
eardrums was normal.  Therefore, no chronic bilateral hearing 
loss disorder was noted in service.  

Next, post-service evidence does not reflect hearing loss for 
many years after service discharge.  Specifically, the earliest 
date of symptomatology associated with bilateral hearing loss is 
a medical record showing that the Veteran received a hearing test 
in August 2003.  

This is the first recorded symptomatology related to a bilateral 
hearing loss disorder, coming some 35 years after discharge.  
Therefore, the medical evidence does not reflect continuity of 
symptomatology.  

In addition to the absence of documented post-service 
symptomatology related to the hearing loss for many years, the 
evidence includes the Veteran's statements apparently asserting 
continuity of symptoms.  The Board acknowledges that lay evidence 
concerning continuity of symptoms after service, if credible, is 
ultimately competent, regardless of the lack of contemporaneous 
medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. 
Cir. 2006).  

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for the 
evidence which it finds to be persuasive or unpersuasive, and 
provide the reasons for its rejection of any material evidence 
favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 
36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 
(1990).  

Competency of evidence differs from weight and credibility.  The 
former is a legal concept determining whether testimony may be 
heard and considered by the trier of fact, while the latter is a 
factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted.  Rucker 
v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 
25 (1991) ("although interest may affect the credibility of 
testimony, it does not affect competency to testify").  

In this case, the Veteran is competent to report symptoms because 
this requires only personal knowledge as it comes to him through 
his senses.  Layno, 6 Vet. App. at 470.  In determining whether 
statements submitted by a veteran are credible, the Board may 
consider internal consistency, facial plausibility, and 
consistency with other evidence submitted on behalf of the 
claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  Here, the 
Board finds that his reported history of continued symptomatology 
since active service, while competent, does not support the 
claim.  

Specifically, the Board emphasizes the multi-year gap between 
discharge from active duty service (1968) and initial reported 
symptoms related to a hearing loss disability in approximately 
2003 (a 35-year gap).  See Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000) (lengthy period of absence of medical complaints 
for condition can be considered as a factor in resolving claim); 
see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) 
(affirming Board's denial of service connection where veteran 
failed to account for lengthy time period between service and 
initial symptoms of disability).  

	Significantly, to the extent the Veteran reported hearing loss 
since active service; it is inconsistent with the other evidence 
of record.  Indeed, while he stated that his disorder began in 
service, the separation examination was absent of any complaints.  
Moreover, the post-service evidence does not reflect treatment 
related to hearing loss for 35 years following active service. 
	
	Further, the Veteran dates onset of symptoms to different times.  
Specifically, when he initially sought medical care in 2003, he 
dated the onset to 7 to 8 years previously, dating it to 1995-
1996.  In the December 2008 VA examination, he reported an onset 
of 8 to 10 years after service, dating the onset to 1976-1978.  
Therefore, the Board places less credibility on his statements as 
to onset.  Madden v. Gober, 125 F.3d 1477, 1481 (Board entitled 
to discount the credibility of evidence in light of its own 
inherent characteristics and its relationship to other items of 
evidence).
	
	Moreover, when the Veteran sought to establish medical care with 
the private physician in 2003, he did not report that hearing 
loss was related to service but, as noted above, attributed the 
onset to many years after service.  He did not claim that his 
disorder was related to service until he filed his claim.  
	
	His silence, when otherwise reporting his past medical history 
constitutes negative evidence.  Rucker v. Brown, 10 Vet. App. 67, 
73 (1997) (statements made to physicians for purposes of 
diagnosis and treatment are exceptionally trustworthy because the 
declarant has a strong motive to tell the truth in order to 
receive proper care).
	
Thus, the Board has weighed the Veteran's statements as to 
continuity of symptomatology and finds his current recollections 
and statements made in connection with a claim for benefits to be 
of lesser probative value.  See Pond v. West, 12 Vet. App. 341 
(1999) (although Board must take into consideration the veteran's 
statements, it may consider whether self-interest may be a factor 
in making such statements).  

By the Veteran's own admission, his hearing loss first began not 
during military service, but several years after service 
separation.  Therefore, continuity has not here been established, 
either through the medical evidence or through his lay 
statements.  

Next, service connection may be granted when the evidence 
establishes a medical nexus between active duty service and 
current complaints.  In this case, the Board finds that the 
weight of the competent evidence does not attribute the Veteran's 
hearing loss disorder to active duty, despite his contentions to 
the contrary.  

To that end, the Board places significant probative value on a 
December 2008 VA examination undertaken specifically to address 
the issue on appeal.  At that time, the Veteran reported hearing 
loss onset 8 to 10 years after service, which he attributed to 
noise exposure in service.  

After a physical examination, the examiner diagnosed 
sensorineural bilateral hearing loss.  The examiner opined that 
it was less likely than not that the Veteran's sensorineural 
bilateral hearing loss was related to service.  

The examiner reflected that the Veteran did not have a military 
occupation associated with high risk noise exposure, that there 
was no evidence, in the claims file or otherwise, of any noise 
exposure causing the Veteran's hearing loss, and that the 
Veteran's hearing loss was not consistent with noise induced 
hearing loss.  

The Board finds that the examination was adequate for evaluation 
purposes.  Specifically, the examiner reviewed the claims file.  
Although there is a negative answer in the examination record to 
a standard question regarding review of VA records, the examiner 
specifically mentioned review of the claims file in his medical 
opinion.  The Board determines, therefore, that the examiner 
reviewed the claims file.  

The examiner also interviewed the Veteran and conducted a 
physical examination.  There is no indication that the VA 
examiner was not fully aware of the Veteran's past medical 
history or that he misstated any relevant fact.  Moreover, there 
is no contradicting medical evidence of record.  Therefore, the 
Board finds the VA examiner's opinion to be of great probative 
value.  

In support of his claim, the Veteran submitted an August 2003 
audiometric test, a listing of the care he received from a 
private medical examiner from 2003 to 2005, and his employer's 
audiologist report.  

These private medical records focus on the Veteran's current 
hearing loss.  They do not discuss the etiology of that hearing 
loss and whether it was incurred in or aggravated by his service.  
Since they do not discuss the etiology of the Veteran's current 
hearing loss, they are not probative of that fact.  Further, the 
records contain only data and conclusions.  

In Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) the 
United States Court of Appeals for Veterans Claims (Court) held 
that a medical opinion that contains only data and conclusions 
without any supporting analysis is accorded no weight.  An 
opinion that is unsupported and unexplained is purely speculative 
and does not provide the degree of certainty required for medical 
nexus evidence.  See also Bloom v. West, 12 Vet. App. 185, 187 
(1999).  

The Board has also considered the Veteran's statements asserting 
a nexus between his currently-diagnosed disorder and active duty 
service.  While the Board reiterates that he is competent to 
report symptoms as they come to him through his senses, hearing 
loss disorders are not the type of disorders that a lay person 
can provide competent evidence on questions of etiology or 
diagnosis.  

Such competent evidence has been provided by the medical 
personnel who have examined the Veteran during the current 
appeal.  Here, the Board attaches greater probative weight to the 
clinical findings than to his statements.  See Cartright, 2 Vet. 
App. at 25.  

In light of the above discussion, the Board concludes that the 
preponderance of the evidence is against the claim for service 
connection and there is no doubt to be otherwise resolved.  As 
such, the appeal is denied.  

Finally, as provided for by the Veterans Claims Assistance Act of 
2000 (VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009) 

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record 1) that is necessary to 
substantiate the claim; 2) that VA will seek to provide; and 3) 
that the claimant is expected to provide.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  

When VCAA notice is delinquent or erroneous, the "rule of 
prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2) (West 
2002).  In the event that a VA notice error occurs regarding the 
information or evidence necessary to substantiate a claim, VA 
bears the burden to show that the error was harmless.    

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: 1) 
veteran status; 2) existence of a disability; 3) a connection 
between the veteran's status and the disability; 4) degree of 
disability; and 5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, 
this notice must include information that a disability rating and 
an effective date for the award of benefits will be assigned if 
service connection is awarded. Id. at 486.  

Additionally, the VA must notify the veteran if, after reasonable 
efforts, the VA is unable to obtain relevant private records.  38 
U.S.C.A. § 5103A(b)(2); 38 C.F.R. 
§ 3.159(e).  

Here, the VCAA duty to notify was satisfied by way of a letter 
sent to the Veteran in May 2006 that fully addressed all notice 
elements and was sent prior to the initial RO decision in this 
matter.  The letter informed him of what evidence was required to 
substantiate the claim and of his and VA's respective duties for 
obtaining evidence.  Under these circumstances, the Board finds 
that the notification requirements of the VCAA have been 
satisfied as to both timing and content.  

With respect to the Dingess requirements, in May 2006, the RO 
provided the Veteran with notice of what type of information and 
evidence was needed to establish a disability rating, as well as 
notice of the type of evidence necessary to establish an 
effective date.  With that letter, the RO effectively satisfied 
the remaining notice requirements with respect to the issue on 
appeal.  

Finally, the VA provided notice with respect to the 38 C.F.R. § 
3.159(e) requirements.  In March 2006, the Veteran authorized a 
Florida hearing clinic to release information to the VA.  In May 
2006, the VA requested information from the clinic.  In that same 
month, the clinic replied, stating that they no longer had the 
Veteran's file.  The VA provided notice of the inability to 
obtain this private medical record in the August 2006 rating 
decision.  

Therefore, adequate notice was provided to the Veteran prior to 
the transfer and certification of his case to the Board and 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) and (e).  

Next, VA has a duty to assist a veteran in the development of the 
claim.  This duty includes assisting him or her in the 
procurement of service treatment records and other pertinent 
records, and providing an examination when necessary.  See 38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2009).  

In determining whether a medical examination be provided or a 
medical opinion obtained, there are four factors to consider: 1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability; 2) evidence establishing an 
in-service event, injury, or disease, or manifestations during 
the presumptive period; 3) an indication that the disability or 
symptoms may be associated with service; and 4) whether there 
otherwise is sufficient competent medical evidence of record to 
make a decision on the claim.  

With respect to the third factor, the types of evidence that 
"indicate" that a current disorder "may be associated" with 
service include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in specificity 
to support a decision on the merits, or credible evidence of 
continuity of symptomatology such as pain or other symptoms 
capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 
79 (2006).  

After a careful review of the file, the Board finds that all 
necessary development has been accomplished, and therefore 
appellate review may proceed without prejudice to the Veteran.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  First the RO has 
obtained private medical records.  Further, the Veteran submitted 
private medical records and a private audiologist's report.  
Next, a specific VA medical opinion pertinent to the issue on 
appeal was obtained in December 2008.  Therefore, the available 
records and medical evidence have been obtained in order to make 
an adequate determination as to this claim.  

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, no 
further notice or assistance is required to fulfill VA's duty to 
assist in the development of the claim.  Smith v. Gober, 14 Vet. 
App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  


ORDER

Service connection for bilateral hearing loss is denied.  



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


